—Order, Supreme Court, New York County (Elliott Wilk, J.), entered July 9, 1996, which granted defendant’s motion to dismiss this personal injury action as time-barred, unanimously affirmed.
We reject plaintiff’s contention that the information he provided to defendant’s personnel on the day of the accident constituted a valid demand or claim in satisfaction of Public Authorities Law § 1276 (1). As there is no other evidence of a demand or claim having been presented within the one-year statutory period for commencing an action (Public Authorities Law § 1276 [2]), the complaint was properly dismissed. We have considered plaintiff’s other contentions and find them to be without merit. Concur—Murphy, P. J., Sullivan, Ellerin and Williams, JJ.